UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6470



EDDIE THOMAS JACKSON,

                                              Plaintiff - Appellant,

          versus


RUSTY PARRISH, each in his personal and
official capacity; WILLIAM C. SIMMON, Sheriff,
each in his personal and official capacity,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Anderson.   C. Weston Houck, Senior District
Judge. (CA-02-1756-8-12)


Submitted:   April 23, 2004                   Decided:   May 14, 2004


Before NIEMEYER, LUTTIG, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eddie Thomas Jackson, Appellant Pro Se.    Andrew Foster McLeod,
HARRIS & MCLEOD, Cheraw, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eddie Thomas Jackson appeals the district court’s order

accepting in part the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We have

reviewed the record and find no reversible error.         Accordingly, we

affirm   for   the   reasons   stated   by   the   district   court.   See

Jackson v. Parrish, No. CA-02-1756-8-12 (D.S.C. Mar. 9, 2004).          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -